DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2013/159395A1, with Kuo et al. (US 2013/0286319) providing an English translation of WO2013/159395A1.
	As to claim 1, WO2013/159395A1 discloses in figures 1 and 2: a back plate 2 comprising a side wall 21 and a bottom plate, wherein the side wall and the bottom plate define a first groove (receiving space); and a plurality of support structures 4 arranged along a circumferential direction of the side wall and spaced apart from each other, wherein the support structure is detachably connected to the side wall, and extends toward a center of the first groove to form a support plane.  See paragraphs [0032]-[0033] of Kuo.
	As to claim 2, WO2013/159395A1 discloses all of the elements of the claimed invention discussed above regarding claim 1.  WO2013/159395A1 further discloses in figure 2: the support structure 4 comprises a fixing part 41 and a support part 42; the fixing part 41 comprises a first fixing plate, a second fixing plate, and a third fixing plate 
	As to claim 3, WO2013/159395A1 discloses all of the elements of the claimed invention discussed above regarding claim 2.  WO2013/159395A1 further discloses in figure 2: the first fixing plate is provided with a clamping hole 43 penetrating through the first fixing plate; an outer surface of the side wall 21 is provided with a clamping protrusion 22; and the clamping protrusion 22 is clamped in the clamping hole 43.  See paragraph [0037] of Kuo.
	As to claim 10, WO2013/159395A1 discloses all of the elements of the claimed invention discussed above regarding claim 1.  Furthermore, the support plane is parallel to the bottom plate, and the first groove is configured to accommodate a part of a display panel.  See paragraph [0032] of Kuo.
	As to claim 11, WO2013/159395A1 discloses all of the elements of the claimed invention discussed above regarding claim 1.  Furthermore, the support plane is configured to support the display panel at a preset level.  See paragraph [0032] of Kuo.
As to claim 12, WO2013/159395A1 discloses all of the elements of the claimed invention discussed above regarding claim 1.  WO2013/159395A1 further discloses a display panel, wherein the display panel is arranged on the support plane of the support structure of the backlight source, and the support plane is configured to support the display panel at a preset level.  See paragraph [0032] of Kuo.
As to claim 13, WO2013/159395A1 discloses all of the elements of the claimed invention discussed above regarding claim 12.  WO2013/159395A1 further discloses in figure 2: the support structure 4 comprises a fixing part 41 and a support part 42; the fixing part 41 comprises a first fixing plate, a second fixing plate, and a third fixing plate that are connected sequentially in that order, such that the first fixing plate, the second fixing plate, and the third fixing plate define an opening slot; the support part 42 is plate-shaped; the support plane is a surface of the support part 42 distal to the bottom plate; the support part 42 is connected to the third fixing plate; and an end of the side wall 21 distal to the bottom plate is inserted into the opening slot.  See paragraph [0033] of Kuo.
As to claim 14, WO2013/159395A1 discloses all of the elements of the claimed invention discussed above regarding claim 13.  WO2013/159395A1 further discloses in figure 2: the first fixing plate is provided with a clamping hole 43 penetrating through the first fixing plate; an outer surface of the side wall 21 is provided with a clamping protrusion 22; and the clamping protrusion 22 is clamped in the clamping hole 43.  See paragraph [0037] of Kuo.
	As to claim 20, WO2013/159395A1 discloses all of the elements of the claimed invention discussed above regarding claim 12.  WO2013/159395A1 further discloses a liquid crystal module.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/159395A1 as applied to claims 2 and 13, and in view of Chen et al. (US 2014/0063403).
	WO2013/159395A1 discloses all of the elements of the claimed invention discussed above regarding claims 2 and 13, but does not disclose the additional structural elements recited in these claims.  However, this was a conventional structure as evidenced by the disclosure of Chen.  Chen discloses in figure 2: a reflector 400, a light guide plate 500, and optical films 600-800 sequentially stacked on the bottom plate in that order, wherein the support part 200 is located on a side of the optical films distal to the bottom plate.  See paragraph [0003].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WO2013/159395A1 to further include a reflector, a light guide plate, and an optical film sequentially stacked on the bottom plate in that order, wherein the support part is located on a side of the optical film distal to the bottom plate as disclosed by Chen because conventional structures were known to be cost-effective and reliable.
Allowable Subject Matter
Claims 4-7, 9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a backlight source comprising claim 4 or claim 15, wherein an end of the first fixing plate distal to the second fixing plate is tilted in a direction away from the side wall.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a backlight source comprising the combination required by claim 5 or claim 16, wherein a surface of the clamping protrusion distal to the bottom plate is an inclined surface, and an acute angle is formed between the inclined surface and the first direction, wherein the first direction is perpendicular to the bottom plate.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a backlight source comprising the combination required by claim 6 or claim 17, wherein: a second groove is formed on the outer surface of the side wall, the second groove extends in a second direction and protrudes from an inner surface of the side wall, and the second groove is in communication with a bearing surface of the side wall, wherein the bearing surface is a side surface of the side wall distal to the bottom plate, and the second direction directs from the outer surface of the side wall to the inner surface of the side wall; the second groove comprises a groove wall, a groove bottom, and a first opening, the groove wall is connected to the outer surface of the side wall, the groove bottom is recessed relative to the outer surface of the side wall, the first opening is located on the bearing surface, the clamping protrusion is formed on the groove bottom, and the first fixing plate is accommodated in the second groove, wherein the second groove is formed in a middle region of the side wall; and the bearing surface has an opening region corresponding to Claims 7 and 18 are objected to by virtue of their dependency.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a backlight source comprising the combination required by claim 9, including: a bar-shaped light source arranged between the light guide plate and the side wall, wherein the side wall comprises a plurality of sub-side walls, at least one of the sub-side walls is a light-shielding side wall, the light-shielding side wall is adjacent to the bar-shaped light source and in a same length direction as the bar-shaped light source, a side of the light-shielding side wall distal to the bottom plate is provided with a bent edge portion that is bent toward the first groove, and the support structures are arranged in a region of the side wall where no bent edge portion is provided.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DAVID Y CHUNG/Examiner, Art Unit 2871     

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871